                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

XIAO CHEN LIN,                                        )
     ID # 08242-043,                                  )
            Movant,                                   )
                                                      )   No. 3:19-CV-263-M-BH
vs.                                                   )   No. 3:16-CR-270-M(1)
                                                      )
UNITED STATES OF AMERICA,                             )
          Respondent.                                 )   Referred to U.S. Magistrate Judge1

              RECOMMENDATION REGARDING REQUEST TO PROCEED
                      IN FORMA PAUPERIS ON APPEAL

       Before the Court is the movant’s Application to Proceed In Forma Pauperis on appeal,
received on June 1, 2021 (doc. 56), and accompanying certificate of inmate trust account.

        (X)    The request for leave to proceed in forma pauperis on appeal should be DENIED
               because the Court should certify under Fed. R. App. P. 24(a)(3) and 28 U.S.C. §
               1915(a)(3) that the appeal is not taken in good faith, and that it presents no legal
               points of arguable merit and is therefore frivolous for the reasons set forth in the
               findings, conclusions, and recommendations filed in this case on March 4, 2021,
               April 2, 2021, and April 28, 2021 (docs. 39, 45, 50). The request is also denied
               because the movant has not established that he is a pauper. A review of the movant’s
               certificate of inmate trust account shows that he has deposits totaling $3,540 over
               the last six months, an average balance of $2,106.61 for the 30 days preceding June
               9, 2021, a current account balance of $1,332.02, and an average daily balance of
               $1,501.16 over the last six months, all of which reflect sufficient funds to pay the
               applicable filing fees on appeal.

               If the Court denies the request to proceed in forma pauperis on appeal, the
               petitioner may challenge the denial by filing a separate motion to proceed in
               forma pauperis on appeal with the Clerk of Court, U.S. Court of Appeals for
               the Fifth Circuit, within thirty days after service of the notice required by Fed.
               R. App. P. 24(a)(4). See Fed. R. App. P. 24(a)(5).




1
 By Amended Miscellaneous Order No. 6 (adopted by Special order No. 2-59 on May 5, 2005), requests to proceed
in forma pauperis on appeal are automatically referred.
SIGNED this 18th day of June, 2021.
